 USDC IN/ND case 2:19-cv-00107-JVB-JEM document 1 filed 03/20/19 page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION


TRUSTEES OF THE TEAMSTERS UNION                             )
NO. 142 PENSION FUND, TRUSTEES OF THE                       )
TEAMSTERS UNION LOCAL NO. 142                               )
TRAINING AND APPRENTICESHIP TRUST                           )
FUND, and TRUSTEES OF THE TEAMSTERS                         )
UNION LOCAL NO. 142 ANNUITY FUND                            )       CASE NO.:      2:19-cv-107
            Plaintiffs,                                     )
                                                            )
       v.                                                   )
                                                            )
MCALLISTER GENERAL CONTRACTORS INC.,                        )
d/b/a MCALLISTER, INC.,                                     )
            Defendant.                                      )


                                       COMPLAINT
       The Trustees of the Teamsters Union No. 142 Pension Fund, Trustees of the Teamsters

Union Local No. 142 Training and Apprenticeship Trust Fund, and Trustees of the Teamsters

Union Local No. 142 Annuity Fund, by their undersigned attorney, hereby complain of Defendant,

McAllister General Contractors Inc. d/b/a McAllister, Inc. as follows:

                                JURISDICTION AND VENUE

       1.     This complaint is brought under, and this Court has jurisdiction pursuant to, Section

502(a)(3), (e)(1), and (f) of the Employee Retirement Income Security Act of 1974 (hereinafter

“ERISA”), 29 U.S.C. § 1132(a)(3), (e)(1), and (f); and Section 301(a) of the Labor Management

Relations Act of 1947, (hereinafter “LMRA”), as amended, 29 U.S.C. § 185(a).
 USDC IN/ND case 2:19-cv-00107-JVB-JEM document 1 filed 03/20/19 page 2 of 6




       2.      This action may properly be brought in the Northern District of Indiana, and venue

is proper in this division, pursuant to the provisions of Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2), and 29 U.S.C. § 1391(b) and (c), in that Plaintiffs’ Funds offices are located at 1300

Clark Road, Gary, Indiana, the Funds are administered in the Northern District of Indiana, and the

claims of the Plaintiffs arose therein.

                                           PARTIES

       3.      Plaintiffs are the Trustees of the Teamsters Union No. 142 Pension Fund, Trustees

of the Teamsters Union Local No. 142 Training and Apprenticeship Trust Fund, and Trustees of

the Teamsters Union Local No. 142 Annuity Fund (hereinafter the “Funds”), and are “fiduciaries”

within the meaning of Sections 3(21)(a), 502(a)(3) and (g)(2) of ERISA, 29 U.S.C. §§ 102(21)(A),

1132(a)(3) and (g)(2).    The Funds are “Employee Pension Benefit Plans” and “Pension Plans”

within the meaning of Section 3(2) of ERISA, 29 U.S.C. § 1002(2), and are therefore “Employee

Benefit Plans” and “Plans” within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 102(3).

The Funds are also “multi-employer plans” within the meaning of Section 3(37) of ERISA, 29

U.S.C. § 1002(37).     The Funds were established and are maintained by employers engaged in

commerce or in an industry affecting commerce, and by an employee organization representing

employees engaged in commerce and in an industry engaged in commerce, within the meaning of

Section 4(a) of ERISA, 29 U.S.C. § 1003(A).

       4.      McAllister General Contractors Inc. d/b/a McAllister, Inc. (“McAllister”) is an

Indiana corporation, whose principal place of business is in Cedar Lake, Indiana.




                                                2
 USDC IN/ND case 2:19-cv-00107-JVB-JEM document 1 filed 03/20/19 page 3 of 6


       5.      McAllister is an “employer” within the meaning of Section 3(5) of ERISA, 29

U.S.C. § 1002(5).

                                  FACTUAL ALLEGATIONS

       6.      McAllister is a party to a Collective Bargaining Agreement with Local No. 142 of

the International Brotherhood of Teamsters, AFL-CIO (hereinafter “the Union”).

       7.      McAllister employs and has employed persons represented for collective

bargaining purposes by the Union and agreed to be bound by the Collective Bargaining Agreement,

and agreements referred to therein.

       8.      The Collective Bargaining Agreement requires McAllister to make periodic

contributions on behalf of its employees to the Funds, in amounts established by the applicable

Collective Bargaining Agreement.

       9.      The Collective Bargaining Agreement further provides that the Funds were created

by and maintained pursuant to the Trust Agreements pursuant to collective bargaining agreements

between certain employers and the union.

       10.     The Pension Fund Trust Agreement provides in Article VI, in pertinent part:

               6.02 The Trustees, in their fiduciary capacities, shall have the
               power to demand and collect the Contributions of the Employers to
               the Trust. The Trustees may take any and all steps, including the
               institution and prosecution of and intervention in any legal
               proceeding, that may be necessary or desirable to effectuate the
               collection or preservation of Contributions or other moneys which
               may be due and owing to the Trust...

               6.03 The Trustees shall have the right to have payroll records of
               any Employer audited by a reputable firm of certified public
               accountants... [I]f the Employer is found to be delinquent in
               Employer Contributions, the Employer shall pay the cost of such
               audit.


                                               3
 USDC IN/ND case 2:19-cv-00107-JVB-JEM document 1 filed 03/20/19 page 4 of 6


               6.04 An Employer delinquent in making Employer Contributions
               shall be obligated to pay interest on all moneys due the Trust at such
               rates as the Trustees shall from time to time determine or, if no such
               interest rate has been determined by them, at the interest rate
               assessed from time to time under the Internal Revenue Code on
               delinquent income taxes, which rate shall be applied in a uniform
               and non-discriminatory manner, together with all expenses of
               collection incurred by the Trustees, including costs and legal fees.

               ....

               6.05 The Trustees shall have the authority to assess liquidated
               damages against an Employer who is delinquent in making
               Employer Contributions. This charge shall be in an amount that
               the Trustees shall from time to time determine and shall constitute
               liquidated damages and not a penalty, it being agreed that the trust
               in fact sustains actual damages as a result of such delinquencies and
               it being further agreed that the amount and extent of such damages
               are difficult if not impossible to ascertain.

               ....

               6.07 Each Employer shall promptly furnish to the Trustees, on
               demand, the names of its Employees, their Social Security numbers,
               the hours worked by each Employee and such other information as
               the Trustees may reasonably require in connection with the
               administration of the Trust.        The Trustees may, by their
               representatives, examine the pertinent records of each Employer at
               the Employer's place of business whenever such examination is
               deemed necessary or advisable by the Trustees in connection with
               the proper administration of the Trust...


       11.     McAllister has violated its obligations under the Collective Bargaining Agreement,

the terms of the Trust Agreements, Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. § 1132(a)(3)

and 1145, and Section 301(a) of LMRA, 29 U.S.C. § 185(a), in that it has failed to make all

required contributions.   Since 2015, McAllister has consistently paid contributions late.    This

has caused increased costs to the Pension Fund, including thousands of dollars in attorney fees and



                                                 4
 USDC IN/ND case 2:19-cv-00107-JVB-JEM document 1 filed 03/20/19 page 5 of 6


costs for collection of delinquent contributions and interest.      As of the date of filing of this

lawsuit, McAllister owes delinquent contributions for November 2018 through the current time.

       12.       Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury and damage unless Defendant is ordered to specifically perform

all of its obligations required under the Collective Bargaining Agreement, specifically payment of

all required Pension Fund, Training and Apprenticeship Trust Fund and Annuity Fund

contributions.

       WHEREFORE, Plaintiffs pray that the Court enter a Judgment and Order, pursuant to the

provisions of Sections 502(a)(3) and (g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and (g)(2):

       A.        Finding and declaring that Defendant is in violation of the Collective Bargaining

Agreement, the Trust Agreement, Section 515 of ERISA, 29 U.S.C. § 1145 and Section 301(a) of

LMRA, 29 U.S.C. § 185(a);

       B.        Ordering Defendant to submit to a payroll audit;

       C.        Ordering Defendant to pay to the Funds all delinquent amounts and all amounts

currently owed;

       D.        Ordering Defendant to pay to the Funds interest on all delinquent contributions;

       E.        Ordering Defendant to pay to the Funds liquidated damages in the amount of 20%

of all delinquent contributions;

       F.        Ordering Defendant to pay to the Funds their reasonable attorneys' fees and costs,

including costs of the payroll audit; and

       G.        Granting Plaintiffs such other and further relief as the Court may deem just.




                                                  5
 USDC IN/ND case 2:19-cv-00107-JVB-JEM document 1 filed 03/20/19 page 6 of 6


By:      /s/ Teresa A. Massa
       Teresa A. Massa, #16133-45
       1158 W. Lincolnway, Ste. 2
       Valparaiso, Indiana 46385
       (219) 465-1766
       Attorney for Plaintiffs



                                CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing Complaint has been served by certified mail
return receipt requested, as required by 502(h) of the Employee Retirement Income Security Act
of 1974, 29 U.S.C. § 1132(h) this 20th day of March, 2019, on the following:

The Office of Division Counsel                        Secretary of Labor
Associate Chief Counsel (TE/GE) CC:TEGE               200 Constitution Ave., N.W.
Room 4300                                             Washington, D.C. 20210
1111 Constitution Ave.                                Attn: Asst. Solicitor for Plan Benefits Security
Washington, D.C. 20224



                                                /s/   Teresa A. Massa




                                                6
